DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: operation 614.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seger et al. (US Pub No: 2018/0345885 A1, hereinafter Seger) in view of Huiyan et al. (CN 104141785 A, hereinafter Huiyan).
Regarding Claim 1:
	Seger discloses:
A class 7 or 8 vehicle comprising.  Paragraph [0013] describes a vehicle, such as class 8 trucks.
a data communication bus; a first controller configured to: control a vehicle operation.  Paragraph [0019] describes a controller area network (CAN) bus can be used to communicate vehicle operating conditions as specified by the Society of Automotive Engineers (SAE).
Seger does not teach detecting one or more failures related to the vehicle operation, transmitting the data indicative of the failure, a vehicle interface controller configured to receive the first data indicative of one or more failures on the data communication bus, receive a signal corresponding to a vehicle speed or park brake status, access the memory to retrieve a diagnostic screen that corresponds to one or more failures indicated in the data, and display the diagnostic screen after the signal indicates that the vehicle is at a speed equal to the predetermined speed or the that the park brake is set on the vehicle. 
	Huiyan teaches:
detect one or more failures related to the vehicle operation.  Paragraph [0035] describes the Control Unit Transmission (TCU) of the Automatic Shift Control System (ASCS) that detects, analyzes, and diagnoses the driving data.
and transmit first data indicative of the one or more failures.  Paragraph [0066] describes transmitting the diagnostic trouble code to the driver terminal display screen.
and a vehicle interface controller including memory and being configured to.  Paragraph [0015] describes a memory that stores the drive-level fault diagnosis device.
receive the first data indicative of the one or more failures on the data communication bus.  Paragraph [0035] describes the Control Unit Transmission 
receive a signal corresponding to at least one of vehicle speed or park brake status.  Paragraph [0035] describes that the driving data can include a speed signal, displacement signal, binary signals, electromagnetic valve working state and oil pressure.  
access the memory to retrieve at least one diagnostic screen that corresponds to the one or more failures indicated on the first data.  Paragraph [0066] describes transmitting the diagnostic trouble code to the driver terminal display screen.
and display the at least one diagnostic screen after the signal indicates the at least one of the vehicle speed being equal to a predetermined vehicle speed or the park brake status indicating that a park brake is set in the vehicle.  Paragraph [0064] describes comparing a maximum and minimum value for the normal range of operation to the current value of the clutch release stroke sensor, the shift cylinder stroke sensor, the selection cylinder stroke sensor, the transmission input shaft rotation speed, and the transmission output shaft rotation speed.  The input and output transmission shaft rotation speed is equivalent to the vehicle speed because the rotation speed of the wheel in conjunction with the selected gear, correspond to the vehicle speed.  If the same fault occurs multiple times, a corresponding diagnostic trouble code is generated.  Paragraph [0035] describes that the DTC can then be sent to the display screen through the CAN bus.
 to incorporate the teachings of Huiyan to show detecting one or more failures related to the vehicle operation, transmitting the data indicative of the failure, a vehicle interface controller configured to receive the first data indicative of one or more failures on the data communication bus, receive a signal corresponding to a vehicle speed, access the memory to retrieve a diagnostic screen that corresponds to one or more failures indicated in the data, and display the diagnostic screen after the signal indicates that the vehicle is at a speed equal to the predetermined speed or the that the park brake is set on the vehicle.  One would have been motivated to do so because it is important for the vehicle to recognize when a fault has occurred and to notify the driver.  If the fault effects the speed of the vehicle, the driver can limit their speed to avoid damage.  Additionally, the driver can also can give a proper description of the fault to the fleet manager and a technician.   

Regarding Claim 2:
	The combination of Seger and Huiyan teach:
The vehicle of claim 1, wherein the first data includes at least one diagnostic trouble code (DTC) that is indicative of the one or more failures.  Paragraph [0035] of Huiyan describes the TCU of the ASCS that detects and analyzes the driving data, detecting when there is a fault in the form of a Diagnostic Trouble Code (DTC).
Claim 16 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 3:
	The combination of Seger and Huiyan teach:
The vehicle of claim 2, wherein the vehicle interface controller is further configured to retrieve the at least one diagnostic screen from the memory based on the at least one DTC.  Paragraph [0035] of Huiyan describes that the DTC can be communicated via the CAN bus to the display screen, notifying the driver what kind of fault has occurred.
Claim 17 is substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 15:
	Seger discloses:
A class 7 or 8 vehicle comprising.  Paragraph [0013] describes a vehicle, such as class 8 trucks.
a data communication bus; a first controller configured to: control a vehicle operation.  Paragraph [0019] describes a controller area network (CAN) bus can be used to communicate vehicle operating conditions as specified by the Society of Automotive Engineers (SAE).
Seger does not teach detecting one or more failures related to the vehicle operation, transmitting the data indicative of the failure, a vehicle interface controller configured to receive the first data indicative of one or more failures on the data communication bus, receive a signal corresponding to a vehicle speed or park brake status, access the memory to retrieve a diagnostic screen that corresponds to one or more failures indicated in the 
	Huiyan teaches:
detect one or more failures related to the vehicle operation.  Paragraph [0035] describes the Control Unit Transmission (TCU) of the Automatic Shift Control System (ASCS) that detects, analyzes, and diagnoses the driving data.
and transmit first data indicative of the one or more failures.  Paragraph [0066] describes transmitting the diagnostic trouble code to the driver terminal display screen.
and a vehicle interface controller including memory and being configured to.  Paragraph [0015] describes a memory that stores the drive-level fault diagnosis device.
receive the first data indicative of the one or more failures on the data communication bus.  Paragraph [0035] describes the Control Unit Transmission (TCU) of the Automatic Shift Control System (ASCS) that detects, analyzes, and diagnoses the driving data.  The DTC then receives the data, identifying when a fault has occurred.
receive a signal corresponding to at least one of vehicle speed or park brake status.  Paragraph [0035] describes that the driving data can include a speed signal, displacement signal, binary signals, electromagnetic valve working state and oil pressure.  
access the memory to retrieve at least one diagnostic screen that corresponds to the one or more failures indicated on the first data.  Paragraph [0066] describes transmitting the diagnostic trouble code to the driver terminal display screen.
and display the at least one diagnostic screen after the signal indicates the at least one of the vehicle speed being equal to a predetermined vehicle speed or the park brake status indicating that a park brake is set in the vehicle.  Paragraph [0064] describes comparing a maximum and minimum value for the normal range of operation to the current value of the clutch release stroke sensor, the shift cylinder stroke sensor, the selection cylinder stroke sensor, the transmission input shaft rotation speed, and the transmission output shaft rotation speed.  The input and output transmission shaft rotation speed is equivalent to the vehicle speed because the rotation speed of the wheel in conjunction with the selected gear, correspond to the vehicle speed.  If the same fault occurs multiple times, a corresponding diagnostic trouble code is generated.  Paragraph [0035] describes that the DTC van then be sent to the display screen through the CAN bus.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Seger to incorporate the teachings of Huiyan to show detecting one or more failures related to the vehicle operation, transmitting the data indicative of the failure, a vehicle interface controller configured to receive the first data indicative of one or more failures on the data communication bus, receive a signal corresponding to a vehicle speed, access the memory to retrieve a diagnostic screen that corresponds to one or more failures indicated in the data, and display the diagnostic screen after the signal indicates that the vehicle is 
Claim 20 is substantially similar to claim 15 and is rejected on similar grounds.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seger in view of Huiyan and further in view of Dudar et al. (US Pub No: 2017/0365111 A1, hereinafter Dudar) and Constantino (US Patent No: 8,315,760 B2, hereinafter Constantino).
Regarding Claim 4:
	Huiyan teaches:
The vehicle of claim 3, wherein the at least one diagnostic screen includes one of a system fault alert screen.  Paragraph [0035] describes that the DTC can be communicated via the CAN bus to the display screen, notifying the driver what kind of fault has occurred.
	Seger and Huiyan do not show a fault schematic screen and a fault wiring routing screen.
Dudar teaches:
a fault schematic screen.  Paragraph [0014] describes diagnostic data that can include a collection of DTCs that tell the operation the operational condition of the vehicle.  From this data, a scan tool 24 can be used to pull up the diagnostic data, including a pinpoint test procedure, a system diagram, and an electrical 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Seger and Huiyan to incorporate the teachings of Dudar to show a fault schematic screen.  One would have been motivated to do so because a scan tool is commonly used by automatic technicians to fix faults in a vehicle.  Therefore, it is beneficial to have this functionality in a commercial vehicle to reduce the time to fix the fault as the driver or technician does not need to have the vehicle manual or an associated wiring diagram.
Seger, Huiyan, and Dudar do not teach a fault wiring routing screen.
Costantino teaches:
and a fault wiring routing screen. Column 9, lines 56 - 65 describe a diagnostic tool 100 that has a Wiring Diagram button 408 that displays the graphical wiring diagrams related to the trouble code.  Figure 9 shows an example wiring diagram for a coolant temperature sensor.  This fault wiring routing screen can be combined with the display screen in the vehicle, as described in Huiyan.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Seger, Huiyan, and Dudar to incorporate the teachings of Costantino to show a fault wiring routing screen.  One would have been motivated to do so because doesn’t require the technician or the driver to carry an additional tool.  This way the driver can diagnose the fault within the vehicle and notify the technician on how to fix the problem and what parts the technician needs to bring.  Additionally, as this is a class 7 or 8 vehicle, which are 

Regarding Claim 5:
	Dudar teaches:
The vehicle of claim 4, wherein the system fault alert screen corresponds to faults related to an engine system, a fuel system, a brake system, a transmission system, a body control system, and a lighting system of the vehicle.  Paragraph [0013] describes a diagnostic system 10 that monitors control units such as, an engine control unit, a door control unit, an electric power steering control unit, a powertrain control module, a seat control unit, a telematics control unit, a peed control unit, a transmission control unit, and a brake control unit.  For clarity, a door control unit is equivalent to a lighting system because in most vehicles when a door opens the lights turn on.  Additionally, the power steering control unit corresponds to the body control system as the steering controls the body of the vehicle.

Regarding Claim 6:
	Constantino teaches:
The vehicle of claim 4, wherein the fault schematic screen provides information corresponding to inputs and outputs for electrical devices and connectors used in connection with a vehicle system detected to exhibit a fault.  Column 9, lines 56 - 65 describe a diagnostic tool 100 that has a Wiring Diagram button 408 that 

Regarding Claim 7:
	Constantino teaches:
The vehicle of claim 4, wherein the fault wiring routing screen provides information corresponding to wiring harness routing in the vehicle that is associated with a vehicle system detected to exhibit a fault.  Column 10, lines 32-39 and figure 10 show a schematic view of the OEM Harness 702 connector, the Actuator Harness 704 connector, the Sensor Harness 706 connector and a photograph of the actual harness connector 708.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seger in view of Huiyan and further in view of Mayer (US Pub No: 2011/0130916 A1, hereinafter Mayer).
Regarding Claim 8:
Seger and Huiyan teach the above inventions in claim 1.  Seger and Huiyan do not teach receiving the current or voltage readings and providing those values on a diagnostic screen.
Mayer teaches:
The vehicle of claim 1 wherein the vehicle interface controller is further configured to: receive current or voltage readings, in real time, from the at least one over the data communication bus from the first controller.  Paragraph [0075] describes the Remote Diagnostic Unit (RDU) 20 that can receive status information such as “voltage values, current values, charge value, charge rate, cell charge over time, time to reach maximum voltage, rate of change of voltage, capacitance, lower charge voltage, upper charge voltage, set time out for charging each energy storage cell of the plurality of energy storage cells, capacitance, lower charge voltage, upper charge voltage, set time out for charging each energy storage cell of the plurality of energy storage cells, applied charge, cell voltage, charge time, temperature values, and the like. In one embodiment, other types of vehicle data received, processed, and/or stored by the RDU 20 include speed, fuel usage/economy, mileage, location information received from a positioning system such as the Global Position System (GPS) at GPS module 21, timing information generated or received by a timing module such as a clock device of the vehicle, passenger and/or fare collection information generated by VTU 19, and the like.”  As described in paragraph [0063] The RDU 20 is installed in the vehicle HEV (Heavy-duty electric vehicle) and communicates information to the Remote Diagnostic System (RDS) server 30.
and provide the current or voltage readings, in real time on the at least one diagnostic screen.  Paragraph [0045] describes a user interface that can display the vehicle data generated from the RDU.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Seger and Huiyan to incorporate the teachings of Mayer to show receiving the current or voltage 
Claim 18 is substantially similar to claim 8 and is rejected on similar grounds.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seger in view of Huiyan and futher in view of Ohnuki (US Pub No: 2008/0157718 A1, hereinafter Ohnuki).
Regarding Claim 9:
	Huiyan teaches:
and generate at least one of a fault alert screen or a fuse fault detail screen after detecting the failure.  Paragraph [0066] describes transmitting the diagnostic trouble code to the driver terminal display screen.
Seger and Huiyan do not teach monitoring the input and output of the fuse box in the vehicle and detecting a failure of a blown fuse.
Ohnuki teaches:
The vehicle of claim 1, wherein the vehicle interface controller is operatively coupled to at least one fuse box in the vehicle and the vehicle interface controller is further configured to: monitor inputs and outputs of the at least one fuse box in the vehicle.  Paragraph [0065] describes a fuse that detects a voltage for each of the batteries E1 to E6.  This includes a monitor circuit that detects when a large amount if current is generated between the high voltage input terminals of the battery and the fuse. 
detect a failure corresponding to one or more blown fuses in the at least one fuse box.  Paragraph [0065] describes a monitor circuit that determines if high voltages is being applying, activating the fuse.  This is equivalent to the claim because the monitor circuit is able to determine when a fuse is blown.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Seger and Huiyan to incorporate the teachings of Ohnuki to show monitoring the input and output of the fuse box in the vehicle and detecting a failure of a blown fuse.  One would have been motivated to do so to protect the other electronics in the vehicle from high voltage and amperage during a surge.
Claim 19 is substantially similar to claim 9 and is rejected on similar grounds.

Regarding Claim 10:
	Huiyan and Ohnuki teach:
The vehicle of claim 9, wherein the vehicle interface controller is further configured to display the at least one of the fault alert screen or the fuse fault detail screen after the signal indicates at least one of the vehicle speed being less than a predetermined vehicle speed or the park brake status indicating that a park brake is set in the vehicle.  Paragraph [0065] of Ohnuki describes a monitor circuit that determines if high voltages is being applying, activating the fuse.  This is equivalent to the claim because the monitor circuit is able to determine when a fuse is blown.  Paragraph [0035] of Huiyan describes that this error can be shown as a DTC and sent to the display screen through the CAN bus.  Paragraph [0064] .

Claim 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seger in view of Huiyan and further in view of Kulkarni et al. (CN 102405334 A, hereinafter Kulkarni).
Regarding Claim 11:
Seger and Huiyan teach the above inventions in claim 1.  Seger and Huiyan do not teach a vehicle interface controller being configured to receive soot input indicative of a soot level for the vehicle on the data communication bus.
Kulkarni teaches:
The vehicle of claim 1, wherein the vehicle interface controller is further configured to receive a soot input indicative of a soot level for the vehicle on the data communication bus.  Paragraph [0029] describes a soot sensor 238 that signals the quality of the soot sensor 238 based on the DPF accumulated in the filter element and then reflected back and to be received by the soot sensor 238.
 to incorporate the teachings of Kulkarni to show a vehicle interface controller being configured to receive soot input indicative of a soot level for the vehicle on the data communication bus.  One would have been motivated to do so because emission standards specify a limit on the amount of soot that the engine can emit to the environment.  Therefore, it is important to monitor the soot output of the vehicle to make sure it meets emission standards.

Regarding Claim 12:
	The combination of Seger, Huiyan, and Kulkarni teaches:
The vehicle of claim 11, wherein the vehicle interface controller is further configured to display the soot level on a gauge alert screen.  Paragraph [0040] of Kulkarni describes the pressure signal 308 to be provided to the differential pressure gauge 412 based on the pressure of the smoke signal 414 supplied to the soot load selector 410.

Regarding Claim 13:
	The combination of Seger, Huiyan, and Kulkarni teaches:
The vehicle of claim 12, wherein the vehicle interface controller is further configured to display the soot level on the gauge alert screen when the park brake is disabled.  Paragraph [0040] of Kulkarni describes the pressure signal 308 to be provided to the differential pressure gauge 412 based on the pressure of the smoke 

Regarding Claim 14:
	The combination of Seger, Huiyan, and Kulkarni teaches:
The vehicle of claim 13, wherein the vehicle interface controller is further configured to display the soot level on the gauge alert screen when the park brake is active.  Paragraph [0040] describes the pressure signal 308 to be provided to the differential pressure gauge 412 based on the pressure of the smoke signal 414 supplied to the soot load selector 410.  Paragraph [0064] describes that the operation parameter of the soot may relate to the emergency or parking brake sensor.  Based off of claim 14, this disclosure does not depend on whether the parking brake is engaged or not.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Koestler (US Pub No: 20120227378 A1) and Olsen, III et al. (US Pub No 20130030641 A1).
Koestler: An automated shutdown system in which a work vehicles is shutdown upon an occurrence of a critical fault.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665